 
Solutions Engagement Agreement
— Professional Services to be provided WDMG —


[ex10-18_logo.jpg]
 
This Base Agreement for professional services solutions (“Base Agreement”) dated
below ("Effective Date"), between IT/IS Telecom, Inc. ("Supplier" or “IT/IS”)
and Winsonic Digital Media Group, Ltd. ("Buyer" or “WDMG”) establishes the basis
for a multinational procurement relationship under which Supplier will provide
Buyer the Deliverables and Services described in SOWs issued under this Base
Agreement. Deliverables and Services acquired by Buyer or one of Buyer’s
customers (“Customer”) on or after the Effective Date will be covered by this
Base Agreement.


This Base Agreement will remain in effect until terminated.


1.0 Background


WDMG and IT/IS have been in discussions regarding developing an integrated
enterprise plan for and providing general management consulting services to the
WDMG corporate enterprise (“Enterprise”) and its subsidiaries (“Component
Companies”).


1.1 Buyer Information


Company:
Winsonic Digital Media Group, Ltd.
Name:
Mr. Winston D. Johnson
Title:
Chairman and CEO
Address:
101 Marietta Street, Suite 2600
City, State ZIP:
Atlanta, Georgia 30303

 
1.2 Supplier Information
 
Company:
IT/IS Telecom, Inc.
Name:
Mr. Robert A. Hebert
Title:
President
Address:
464 Park Avenue
City, State ZIP:
Atlanta, Georgia 30312



IT/IS and its predecessor: the former Ultrapro International, Inc., global
telecom consulting organization (1989 to 2003) — have supported over 75
communications-based companies in over 50 countries. IT/IS began absorbing the
Ultrapro International, Inc. consultants in 2003.


The IT/IS organization now consists of over 100 hundred team members that
average over 35 years of management and technical experience in the
telecommunications (“Telecom” or “telecom”), information technology and
information systems areas. Our team encompasses experience in telecom billing,
operations, marketing and network engineering, telecom product and services, and
major mission-critical system and platform migrations – from legacy networks,
process and systems to “next-generation” networks (NGN), and “NextGen” BSS and
OSS technologies and systems.
 
Page 1

--------------------------------------------------------------------------------




Solutions Engagement Agreement
— Professional Services to be provided WDMG —


[ex10-18_logo.jpg]
 
Our people bring a common mindset to their work assignments, namely, helping our
clients’ technology or process initiatives achieve their business objectives.
The vast majority of them have worked as Telecom industry operations managers,
and have experienced consulting services provided to them by others … running
the gamut — from short-term advisors who depart before the implementation
begins, to consultants who are selling a standard proprietary approach to any
problem. In our case, our philosophy is to remain committed to supporting
clients with customized solutions throughout the entire lifecycle of an
initiative.


IT/IS integrates (A) world-class telecommunications, information technology, and
information systems subject matter expertise with (B) deep and broad managerial
and operational experience in the industry. Our expertise encompasses Telecom
industry-focused organizational, technology, operational, systems and financial
issues.


Company Mission


Our company’s mission is to develop, deliver and help institutionalize solutions
focused on Information Networks and associated Business Processes/Systems that
help clients:


•
Align organization policy and strategic goals and objectives with Implementation
plans and deliverables

•
Manage Transformational Change

•
Identify areas where they would focus to operationalize their strategic plans

•
Manage and operate integrated resources more efficiently and effectively

•
Improve and manage communications and information exchange

•
Increase security of their enterprise, networks and applications



IT/IS can assist clients in identifying and addressing critical enterprise
questions and issues for our communications industry clients — with a clear
understanding of their business realities — before the issues become "critical
path" stumbling blocks for the client. We do not sell 'one size fits all'
solutions or offer theoretical advice. Rather, we are committed to providing and
implementing unique, customized or off-the-shelf solutions that are appropriate
for a company’s business. These experiences have focused on improving clients’
experiences regarding Network Technology, and associated Business Processes,
including ordering, provisioning, customer care and billing.


Our solutions have involved various organizational and technical strategies,
ranging from legacy “surrounds” to migration of several legacy systems into a
single existing platform or to a new platform. We understand the critical
business operations and client issues associated with this type of migration, as
well as the technical and process issues.


IT/IS’ expertise can naturally support client efforts to help their end-user
customers create significant value from key initiatives. We can assess where
value can be created from improvements to existing operations, or help optimize
the future value of a client’s new initiatives.


Our combined experience and focus on creating actual value optimally enables us
to support our clients through all phases of an initiative’s lifecycle. Because
of our operational experience in the communications industry, we do not simply
repackage information that already exists. Rather, we bring experience and
judgment to improve initiatives.


This “Strategy” thru “Management Framework” thru “Implementation and Operations”
approach enables IT/IS to develop a long-term relationship as our client’s
strategic partner, which best allows the client to have continuing success over
the course of the client relationship.
 
Page 2

--------------------------------------------------------------------------------




Solutions Engagement Agreement
— Professional Services to be provided WDMG —


[ex10-18_logo.jpg]
 
Our People – Mindset, Experience, Focus


IT/IS team members have been successfully providing value to a variety of
communications company business enterprises, as employees and consultants, for
many decades. Our team members have lived through a period with major changes in
industry structure (regulated monopoly or PTT to competitive markets), major
changes in technology (analog to digital, copper to fiber, centralized to
distributed to web-enabled computing, wireline to wireless, voice grade to
wideband, connection-oriented to IP-based), and recognize that effective
processes and operations are critical to serving a client base. Moreover, the
recent industry downturn renewed emphasis on selecting those programs and
projects that provide significant opportunities for creating shareholder value
and improving financial results.
 
International Markets Experience


IT/IS consultants have worked with telecommunications operations in several
dozen foreign countries.


Argentina Australi * 
 
Hondura Indi 
 
Slovak South Africa 
Belgiu Bermud * Bolivi * 
 
Indonesi * Irelan * Ital * 
 
South * Spai * Swede 
Brazi Canad * 
 
Japa Kazakhsta 
 
Switzerlan Thailan 
Chin 
 
Latvi 
 
Taiwa * 
Colombia 
 
Mexico * 
 
Turkmenista 
Costa 
 
Monaco 
 
Ukrain * 
Czech *
 
Netherland * 
 
United 
El Finlan 
 
Nicaragu Panam 
 
United * Uzbekista 
Franc * Germany Guatemal 
 
Philippine Polan Russi * 
 
Venezuel * Vietna 



* Significant in country


Overview of Consulting Services


•  NextGen SDP / NGN / BSS / OSS
 
•  Architecture Planning
•  Processes/Systems Planning & Development
 
•  Network Validation Testing
•  Project Management
 
•  Operational Readiness Testing
•  Network, Systems, Enterprise Integration
 
•  Vendor Selection and Management (IV&V)
•  Complex Program Support
 
•  Technology Assessment
•  Organization Re-engineering and Design
 
•  Technology Insertion Support
•  Strategic Planning
 
•  Business Case Formulation
•  Quality Assurance
 
•  Demand Forecasting
•  Transition Planning and Management
 
•  Revenue Assurance
•  Business Readiness Testing
 
•  Information Assurance

 
Page 3

--------------------------------------------------------------------------------




Solutions Engagement Agreement
— Professional Services to be provided WDMG —


[ex10-18_logo.jpg]
 
1.3 Key IT/IS Representatives


Robert A. Hebert Esq.


CEO of IT/IS Telecom Solutions


He has 24 years of experience in Media, IT and Telecom executive management and
consulting. Since 1991 he has been involved in various new media and
telecom-related ventures and advisory activities, and structured and
participated in several industry-related ventures involving companies such as
Quincy Jones-David Salzman and AT&T Wireless (1994-1995). From 1991-93 he was
Special Counsel to the former Mayor of Atlanta, and Chairman of the Mayor’s
Commission on the Atlanta Entertainment Industry. Mr. Hebert’s last firm,
Communications & Information Technology Partners, LLC, was co-founded in 1995
with the late Dr. John Patrick Crecine. Mr. Hebert formerly was Of Counsel to
the Corporate Technology Department of Atlanta-based Powell, Goldstein, Frazer &
Murphy, helping to develop the firm’s New Media and telecommunications practice
focus (1993-1995).


Kenneth L. Garrett


Vice Chairman of IT/IS Telecom Solutions


He is the former President of the AT&T Global Network Organization. He has more
than 35 years experience in the telecom industry and a broad base of experience
in strategic business planning, process development and testing, operations,
quality management, engineering, and technology assessment. As President of
AT&T’s Global Network Operations, he was responsible for designing, building,
and operating of that company’s core voice and data telecommunications networks.
He led a major transformation in both the networks and the organization to
achieve dramatic improvements in customer service, operating costs, asset
utilization, and technology insertion.


Dr. Bernard Yaged


Executive Vice President of IT/IS Telecom Solutions


He is the former Head of AT&T Capital Planning. He is a 40-year veteran of the
telecommunications industry. He has been a leading international consultant in
the area of mining data to allow for bottoms-up development of financial and
business planning models to optimize future operations, development of
methodologies for preparing efficient price catalogs, and engineering of
proposed solutions. He has executive experience in planning, modeling and
management of telecom and computer software enterprises.


Prior to joining IT/IS in 1999, he was an executive and senior management
consultant in the telecommunications and software industries (with Bell
Laboratories, AT&T, Computer Associates and Ultrapro International, Inc.). Past
work has focused on identifying key business problems, analyzing alternatives,
and providing solutions. He has worked as a senior consultant to numerous
companies.


·
As Head of AT&T Capital Planning, he spearheaded the effort to move capital
budgeting from an engineering-oriented activity to one focused on creating value
for the company. He also led the corporate financial division responsible for
consolidated financial reporting.



·
At Bell Laboratories he was involved in creating efficient network architecture
plans, planning for technology evolution, and performing financial analyses on
major projects.

 
Page 4

--------------------------------------------------------------------------------




Solutions Engagement Agreement
— Professional Services to be provided WDMG —


[ex10-18_logo.jpg]
 
·
At Computer Associates he managed product design and quality assurance efforts
for several software products.



During the last 2 decades, Dr. Yaged has built upon prior work experiences and
developed new skills to help effectively manage information crucial to the
success of an enterprise. He has developed custom applications that use
information from large databases to provide custom solutions that managers can
use to improve performance. Advances in the capability of PCs have enabled the
creation of easy-to-build, and easy-to-use “data boutiques”. Powerful
spreadsheet tools of moderate size can be created using Excel to perform data
quality audits. Rapid prototyping can be used to isolate problems and test
various solutions before implementing in large databases.


The import of these new PC-based approaches is that Company Management can
successfully utilize parametric business models to monitor operations and
process improvement efforts. Periodic data extracts from operational databases
can be used to highlight process or systems flaws. Root cause analysis can help
in the selection of solutions. Process and/or information quality health-checks
can bring continued improvements to enterprise operations.


Areas of Specialized Expertise


·  Process modeling/improvement
 
·  Database improvement
·  Mathematical modeling
 
·  Engineering economics
·  Data mining/OLAP tools
 
·  Data-based business solutions
·  Business decision models
 
·  Cash flow analysis
·  Data quality auditing
 
·  Rapid prototype development
·  Financial models
 
·  Capital project prioritization

 
1.4 General Scope of Work


Under Mr. Hebert‘s executive leadership, IT/IS team will provide: (1) additional
perspectives and insight into the overall goals and objectives driving the WDMG
business plan and how the company might deal with its various corporate
objectives, and (2) Subject Matter Experts (SMEs) to assist in the overall
development effort. These SMEs will be available to assist in:
 
·
the overall business planning effort

·
the development of the WDMG enterprise and operations plan

·
the development of descriptions of the functions and cost factors for the
enterprise

·
development of a comprehensive financial planning model

·
the coordination and integration of the various Component Company
sub-enterprises

·
ongoing management consulting services

 
IT/IS has developed an overall approach to the creation of a
Telecommunications-based Enterprise, based on a management and organizational
framework and business model that contains various functional groupings. The
functions within this framework must all be addressed to form an effective
Enterprise Operation. Therefore, business functions, technical functions,
service/product functions and support functions require skilled personnel to
support the enterprise. The immediate needs are to plan the WDMG Enterprise
sufficiently, to develop strategic, operations, and cost information for
internal assessment, and to provide an integrated business plan suitable for
external review. The planning needs also encompass addressing several critical
functions.
 
Page 5

--------------------------------------------------------------------------------




Solutions Engagement Agreement
— Professional Services to be provided WDMG —


[ex10-18_logo.jpg]
 
The glue that holds a newly-created or evolving enterprise together is mostly
made up of process and methodologies linked with agreed upon deliverables. Those
deliverables will be driven by metrics and performance requirements — stated in
contracts or service level agreements … with both internal and external
customers and suppliers.


An additional major functional element, in addition to business and technical
functions (including processes & methodologies - which makes the enterprise bond
and operate as an enterprise), is the systems. Some systems are necessary to
support the business functions, maybe a different set of systems to support the
infrastructure and services and yet another set which would support the sales,
marketing, inventory and customer needs. If well planned, these systems will be
under control of a common software structure that enables them to operate as one
centralized support environment.


Initially – then on an ongoing basis to keep the newly created enterprise
addressing technical and business needs, processes have to be put in place to
accept new systems requirements; configuration tools need to be put into place
to make service and infrastructure changes transparent to the client set.
Transaction processing capabilities need to be implemented to allow for business
personnel to understand to efficiency of the enterprise; similar transactional
requirements are needed for accounting and billing.


Based on IT/IS’ experience with many projects similar to this enterprise
development effort (with multiple parts and work activities that must be
coordinated and integrated within a constrained time window), we will likely
recommend that WDMG accept our proposal to support WDMG’s definition of an
effective set of processes and systems and create the enterprise (model,
methodologies, processes & linkages), again in enough detail to describe the
benefits and quantify the costs of the WDMG Enterprise Operation.


Under this Base Agreement and future Statements of Work (SOWs), IT/IS will:


1. Provide leadership support and resources as appropriate to facilitate the
development of the necessary planning effort, covering:
 
·
Strategies impacting ongoing operations

 
·
Component company and management roles and responsibilities

 
·
WDMG integrated operations plan

 
·
WDMG service descriptions, including customer care and billing objectives

 
·
WDMG cross-functional services

 
·
Customer care objectives

 
·
Sales planning

 
2. Provide leadership support and resources to:
 
·
Analyze operating requirements

 
·
Determine those functions that are best performed by the WDMG Enterprise,
Component Companies and 3rd party providers

 
3. Support the Leadership of an integrated team to create a proposed WDMG
Enterprise organization plan that will enable successful implementation and
ongoing management of the proposed enterprise. Notably, the recommended
organization will support the following functional areas and additionally always
keep an awareness of MBE goal attainment:
 
Page 6

--------------------------------------------------------------------------------




Solutions Engagement Agreement
— Professional Services to be provided WDMG —


[ex10-18_logo.jpg]
 
·
Strategy, Product and Solutions Development

 
·
Network and Computing Infrastructure Engineering & Implementation

 
·
Business Intelligence

 
·
Marketing & Product Planning

 
·
Network and Computing Infrastructure Maintenance & Monitoring

 
·
Legal & Regulatory

 
·
Managed Services Infrastructure Planning

 

·
Sales 

 
·
Managed Services Infrastructure Implementation

 
·
Customer Billing & Inquiry

 

·
Information Technologies  

 
·
Service and Solutions Provisioning

 
·
Industry Customer Billing

 
·
Service and Solutions Maintenance

 
·
Network, Service and Solutions Planning

 
·
Vendor Management

 
·
Customer and Network Care

 
·
Enterprise Support Functions

 
·
Contract Management

 
·
Procurement Management

 
·
Inventory Management

 
·
SLA Management

 
·
Quality Management

 
Successful achievement of the objectives will assist WDMG as follows:
 
·
Development of an Integrated WDMG Enterprise Framework / Model

 
·
Develop a WDMG Management and Operational Framework of processes & methodologies
in support of the above model

 
·
Develop a set of roles and responsibilities in support of the above enterprise
model

 
·
Suggest Systems Support options

 
·
Suggest 3rd Party outsourcing options

 
·
Create a value description of the WDMG Enterprise

 
·
Suggest Network / Customer Care Options

 
Page 7

--------------------------------------------------------------------------------




Solutions Engagement Agreement
— Professional Services to be provided WDMG —


[ex10-18_logo.jpg]
 
·
Provide Enterprise Cost information

 
·
Provide the Enterprise Operations finance model

 
·
Facilitate sessions to develop WDMG positions and strategies vis-à-vis the
Enterprise

 
·
Facilitate sessions with Component Companies to gain their alignment with WDMG
Enterprise strategies, functions, and operations

 
·
Working with the WDMG transition team in providing assistance in developing a
smooth transition plan to transition from the present WDMG enterprise
environment to the newly-formed WDMG Enterprise 

 
2.0 Statements of Work


Supplier will provide Deliverables and Services as specified in the relevant SOW
only when specified in a Work Authorization ("WA"). Supplier will begin work
only after receiving WA from Buyer. Buyer may request changes to a SOW and
Supplier will submit to Buyer the impact of such changes. Changes accepted by
Buyer will be specified in an amended SOW or change order signed by both
parties.


3.0 Pricing


Supplier will provide Deliverables and Services to Buyer for the Prices. Except
for pre-approved expenses specified in the relevant SOW, the Prices for
Deliverables and Services specified in a WA and accepted by Buyer will be the
only amount due to Supplier from Buyer. Supplier is not entitled to payment
under this Agreement for activities also covered by a Business Partner Agreement
with Buyer.


4.0 Payments and Acceptance Terms


Buyer shall pay Suppler a $25,000 retainer.


Otherwise, terms for payment for services will be specified in the relevant SOW
and/or WA. Payment of invoices will not be deemed acceptance of Deliverables or
Services, but rather such Deliverables or Services will be subject to
inspection, test, acceptance or rejection in accordance with the acceptance or
completion criteria as specified in the relevant SOW and/or WA. Buyer or
Customer may, at its option, either reject Deliverables or Services that do not
comply with the acceptance or completion criteria for a refund, or require
Supplier, upon Buyer’s written instruction, to repair or replace such
Deliverables or re-perform such Service, without charge and in a timely manner.


5.0 Warranties


5.1 Ongoing Warranties


Supplier makes the following ongoing representations and warranties:



 
(a)
it has the right to enter into this Agreement and its performance of this
Agreement will comply, at its own expense, with the terms of any contract,
obligation, including any between Supplier and its end-users; or any law,
regulation or ordinance to which it is or becomes subject;




 
(b)
it is incorporated or organized as a corporation;




 
(c)
no claim, lien, or action exists or is threatened against Supplier that would
interfere with Buyer’s rights under this Agreement;

 
Page 8

--------------------------------------------------------------------------------




Solutions Engagement Agreement
— Professional Services to be provided WDMG —


[ex10-18_logo.jpg]
 

 
(d)
Deliverables and Services do not infringe any privacy, publicity, reputation or
intellectual property right of a third party;




 
(e)
all authors have agreed not to assert their moral rights (personal rights
associated with authorship of a work under applicable law) in the Deliverables,
to the extent permitted by law;




 
(f)
Services will be performed using reasonable care and skill and in accordance
with the relevant SOW and/or WA; and




 
(g)
it will comply with all applicable data privacy laws and regulations, will
implement and maintain appropriate technical and other protections for the
Personal Data, and will cooperate fully with Buyer’s requests for access to,
correction of, and destruction of Personal Data in Supplier’s possession.



5.2 Standard Warranties


THE WARRANTIES IN THIS AGREEMENT ARE IN LIEU OF ALL OTHER WARRANTIES AND
CONDITIONS, EXPRESS OR IMPLIED, INCLUDING THOSE WARRANTIES OR CONDITIONS OF
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE.


5.3 Warranty Redemption


Subject to Section 8.0 Supplier Liability for Third Party Claims, if
Deliverables or Services do not comply with the warranties in this Agreement,
Supplier will repair or replace Deliverables or re-perform Services, without
charge and in a timely manner. If Supplier fails to do so, Buyer or Customer may
repair or replace Deliverables or re-perform Services and Supplier will
reimburse Buyer for actual and reasonable expenses. Any reimbursement for
Program Products pursuant to the foregoing sentence shall be limited to two
times the amount of license fees and maintenance services specified in the SOW.


6.0 Delivery


Deliverables or Services will be delivered as specified in the relevant SOW
and/or WA. Buyer may cancel or reschedule the delivery date or change the
delivery point as specified in the relevant SOW and/or WA. Risk of loss and
title to any tangible property will pass to Buyer or Buyer’s Customer at the
delivery point. If Supplier cannot comply with a delivery commitment, Supplier
will promptly notify Buyer of a revised delivery date and Buyer may:



 
(a)
cancel without charge Deliverables or Services not yet delivered; and




 
(b)
exercise all other remedies provided at law, in equity and in this Agreement.



7.0 Intellectual Property


7.1 Work Made for Hire


All Developed Works belong exclusively to Buyer or Customer and are works made
for hire. If any Developed Works are not considered works made for hire owned by
operation of law, Supplier assigns the ownership of copyrights in such works to
Buyer or Customer.
 
Page 9

--------------------------------------------------------------------------------




Solutions Engagement Agreement
— Professional Services to be provided WDMG —


[ex10-18_logo.jpg]
 
7.2 Preexisting Materials


Supplier will not include any Preexisting Materials in any Deliverable unless
they are listed in the relevant SOW. Supplier grants Buyer a nonexclusive,
worldwide, perpetual, irrevocable, paid-up, license to prepare and have prepared
derivative works of Preexisting Materials and to use, have used, execute,
reproduce, transmit, display, perform, transfer, distribute, and sublicense
Preexisting Materials or their derivative works, and to grant others the rights
granted in this Subsection.


7.3 Tools


Supplier will not include Tools in Deliverables unless they are listed in the
relevant SOW. Supplier grants Buyer a nonexclusive, worldwide, perpetual,
irrevocable, paid-up, license to prepare and have prepared derivative works of
Tools, and to use, have used, execute, reproduce, transmit, display and perform
Tools or their derivative works. The rights and licenses granted by Supplier to
Buyer under this subsection include the right of Buyer to authorize others to
exercise any of the rights granted to Buyer in this Subsection.


7.4 Invention Rights


Supplier owns Inventions. Supplier grants to Buyer and Customer an irrevocable,
nonexclusive, worldwide, perpetual, paid-up license under Inventions (including
any patent applications filed on or patents issued claiming Inventions). The
license scope is to make, have made, use, have used, sell, license or transfer
items and to practice and have practiced methods.


7.5 Joint Invention Rights


The parties will jointly own all Joint Inventions and resulting patents. Either
party may license others under Joint Inventions (including any patent
applications filed on or patents issued claiming Joint Inventions) without
accounting to or consent from the other.


7.6 Perfection of Copyrights


Upon request, Supplier will provide to Buyer a "Certificate of Originality" or
equivalent documentation to verify authorship of Deliverables. Supplier will
confirm assignment of copyright for Developed Works using the "Confirmation of
Assignment of Copyright" form and will assist Buyer in perfecting such
copyrights.


7.7 Perfection of Invention Rights


Supplier will identify all countries in which it will seek patent protection for
each Invention. Supplier authorizes Buyer to act as its agent in obtaining
patent protection for the Inventions in countries where Supplier does not seek
patent protection. Supplier will, at Buyer’s expense, assist in the filing of
patent applications on Inventions and have required documents signed.


7.8 Trademarks


This Agreement does not grant either party the right to use the other party’s or
their Affiliates’ trademarks, trade names or service marks.


7.9 Patents


Supplier grants to Buyer a nonexclusive, worldwide, perpetual, irrevocable, and
paid-up license under any patents and patent applications licensable by Supplier
to make, have made, use, have used, import, export, sell, and otherwise transfer
the Deliverables and use the Services to the extent authorized in this
Agreement.
 
Page 10

--------------------------------------------------------------------------------




Solutions Engagement Agreement
— Professional Services to be provided WDMG —


[ex10-18_logo.jpg]
 
7.10 Program Products


Customer will receive a license agreement from Buyer or Supplier for Program
Products, to which Buyer is not a party nor liable for violations. If a Program
Product is available under an existing Buyer agreement, the terms of that
agreement will control distribution of that Program Product. Buyer may install
and test Program Products for Customer without charge. For recurring charge
licenses, Buyer will notify Supplier when to begin invoicing Customer, if
applicable.


8.0 Supplier Liability for Third Party Claims


8.1 General Indemnification


Supplier will defend, hold harmless and indemnify, including legal fees, Buyer
and Buyer Personnel against third party claims that arise or are alleged to have
arisen as a result of negligent or intentional acts or omissions of Supplier or
Supplier Personnel or breach by Supplier of any term of this Agreement.


8.2 Intellectual Property Indemnification


Supplier will defend, or at Buyer’s option cooperate in the defense of, hold
harmless and indemnify, including legal fees, Buyer, Buyer Personnel and
Customer from third party claims that Supplier’s Deliverables or Services
infringe the intellectual property rights of a third party. If such a claim is
or is likely to be made, Supplier will, at its own expense, exercise the first
of the following remedies that is practicable:


1. obtain for Buyer and Customer the right to continue to use, sell and license
the Deliverables and Services consistent with this Agreement;


2. modify Deliverables and Services so they are non-infringing and in compliance
with this Agreement;


3. replace the Deliverables and Services, or other affected Deliverables or
Services, with non-infringing ones that comply with this Agreement; or


4. at Buyer's request, accept the cancellation of infringing Services and the
return of infringing Deliverables and refund any amount paid. Buyer will give
Supplier prompt notice of third party claims against Buyer, and cooperate in the
investigation, settlement and defense of such claims.


8.3 Exceptions to Indemnification


Supplier will have no obligation to indemnify Buyer, Buyer Personnel or Customer
for claims that Supplier’s Deliverables or Services infringe the intellectual
property rights of a third party to the extent such claims arise as a result of:



 
(a)
Buyer’s or Customer’s combination of Deliverables or Services with other
products or services not reasonably foreseeable by Supplier and such
infringement or claim would have been avoided in the absence of such
combination;




 
(b)
Supplier’s implementation of a Buyer originated design and such infringement or
claim would have been avoided in the absence of such implementation; or




 
(c)
Buyer’s or Customer’s modification of the Deliverables and such infringement or
claim would have been avoided in the absence of such modification.

 
Page 11

--------------------------------------------------------------------------------




Solutions Engagement Agreement
— Professional Services to be provided WDMG —


[ex10-18_logo.jpg]
 
9.0 Limitation of Liability between Supplier and Buyer


In no event will either party be liable to the other for any lost revenues, lost
profits, incidental, indirect, consequential, special or punitive damages. This
mutual Limitation of Liability does not limit the obligations and liability of
Supplier provided in Section 8.0 Supplier Liability for Third Party Claims. In
no event will either party be liable for the respective actions or omissions of
its Affiliates under this Agreement.


10.0 Supplier and Supplier Personnel


Supplier is an independent contractor and this Agreement does not create an
agency, partnership, or joint venture relationship between Buyer and Supplier or
Buyer and Supplier Personnel. Buyer assumes no liability or responsibility for
Supplier Personnel. Supplier will:



 
(a)
ensure it and Supplier Personnel are in compliance with all laws, regulations,
ordinances, and licensing requirements;




 
(b)
be responsible for the supervision, control, compensation, withholdings, health
and safety of Supplier Personnel;




 
(c)
inform Buyer if a former employee of Buyer will be assigned work under this
Agreement, such assignment subject to Buyer approval; and




 
(d)
ensure Supplier Personnel performing Services on Buyer’s or Customer’s premises
comply with Buyer’s On Premises Guidelines and upon request, provide Buyer, for
export evaluation purposes, the country of citizenship and permanent residence
and immigration status of those persons. Buyer retains the right to refuse to
accept persons made available by Supplier for export reasons.



11.0 Insurance


Supplier will maintain at its expense normal and customer insurance coverage.


12.0 Term and Termination


12.1 Termination of this Base Agreement


Either party may terminate this Base Agreement, without any cancellation charge,
for a material breach of the Agreement by the other party or if the other party
becomes insolvent or files or has filed against it a petition in bankruptcy
("Cause"), to the extent permitted by law. Such termination will be effective at
the end of a thirty (30) day written notice period if the Cause remains uncured.
Either party may terminate this Base Agreement without Cause when there are no
outstanding SOWs or WAs.


12.2 Termination of a SOW or WA


Buyer may, upon written notice to Supplier, terminate a SOW or WA:



 
(a)
with Cause effective immediately; or




 
(b)
without Cause.



Upon termination, in accordance with Buyer’s written direction, Supplier will
immediately: (i) cease work; (ii) prepare and submit to Buyer an itemization of
all completed and partially completed Deliverables and Services; (iii) deliver
to Buyer Deliverables satisfactorily completed up to the date of termination at
the agreed upon Prices in the relevant SOW and/or WA; and (iv) deliver upon
request any work in process.
 
Page 12

--------------------------------------------------------------------------------




Solutions Engagement Agreement
— Professional Services to be provided WDMG —


[ex10-18_logo.jpg]
 
In the event Buyer terminates without Cause, Buyer will compensate Supplier for
the actual and reasonable expenses incurred by Supplier for work in process up
to and including the date of termination provided Supplier uses reasonable
efforts to mitigate Buyer’s liability under this Subsection by, among other
actions, accepting the return of, returning to its suppliers, selling to others,
or otherwise using the canceled Deliverables (including raw materials or work in
process) and provided such expenses do not exceed the Prices.


13.0 General


13.1 Amendments


This Agreement may only be amended by a writing specifically referencing this
Agreement which has been signed by authorized representatives of the parties.


13.2 Assignment


Neither party will assign their rights or delegate or subcontract their duties
under this Agreement to third parties or Affiliates without the prior written
consent of the other party, such consent not to be withheld unreasonably, except
that either party may assign this Agreement in conjunction with the sale of a
substantial part of its business utilizing this Agreement. Any unauthorized
assignment of this Agreement is void.


13.3 Choice of Law and Forum; Waiver of Jury Trial; Limitation of Action


This Agreement and the performance of transactions under this Agreement will be
governed by the laws of the country where the Buyer entering into the relevant
agreement or PA is located, except that the laws of the State of Georgia
applicable to contracts executed in and performed entirely within that State
will apply if any part of the transaction is performed within the United States.
The United Nations Convention on Contracts for the International Sale of Goods
does not apply. The parties expressly waive any right to a jury trial regarding
disputes related to this Agreement. Unless otherwise provided by local law
without the possibility of contractual waiver or limitation, any legal or other
action related to this Agreement must be commenced no later than two (2) years
from the date on which the cause of action arose.


13.4 Communications


All communications between the parties regarding this Agreement will be
conducted through the parties’ representatives as specified in the relevant SOW.


13.5 Counterparts


This Agreement may be signed in one or more counterparts, each of which will be
deemed to be an original and all of which when taken together will constitute
the same agreement. Any copy of this Agreement made by reliable means (for
example, photocopy or facsimile) is considered an original.


13.6 Exchange of Information


All information exchanged is non confidential. If either party requires the
exchange of confidential information, it will be made under a separate signed
confidentiality agreement between the parties. The parties will not publicize
the terms of this Agreement, or the relationship, in any advertising, marketing
or promotional materials without prior written consent of the other party except
as may be required by law, provided the party publicizing obtains any
confidentiality treatment available.
 
Page 13

--------------------------------------------------------------------------------




Solutions Engagement Agreement
— Professional Services to be provided WDMG —


[ex10-18_logo.jpg]
 
Supplier will use information regarding this Agreement only in the performance
of this Agreement. For any business personal information relating to Supplier
Personnel that Supplier provides to Buyer, Supplier has obtained the agreement
of the Supplier Personnel to release the information to Buyer and to allow Buyer
to use such information in connection with this Agreement.


13.7 Freedom of Action


This Agreement is nonexclusive and either party may design, develop,
manufacture, acquire or market competitive products or services. Buyer will
independently establish prices for resale of Deliverables or Services and is not
obligated to announce or market any Deliverables or Services and does not
guarantee the success of its marketing efforts, if any.


13.8 Force Majeure


Neither party will be in default or liable for any delay or failure to comply
with this Agreement due to any act beyond the control of the affected party,
excluding labor disputes, provided such party immediately notifies the other.


13.9 Obligations of Affiliates


Affiliates will acknowledge acceptance of the terms of this Agreement through
the signing of a PA before conducting any transaction under this Agreement.


13.10 Prior Communications and Order of Precedence


This Agreement replaces any prior oral or written agreements or other
communication between the parties with respect to the subject matter of this
Agreement, excluding any confidential disclosure agreements. In the event of any
conflict in these documents, the order of precedence will be:



 
(a)
the quantity, payment and delivery terms of the relevant WA;




 
(b)
the relevant SOW;




 
(c)
this Base Agreement; and




 
(d)
the remaining terms of the relevant WA.



13.11 Record Keeping and Audit Rights


Supplier will maintain (and provide to Buyer upon request) relevant business and
accounting records to support invoices under this Agreement and proof of
required permits and professional licenses, for a period of time as required by
local law, but not for less than three (3) years following completion or
termination of the relevant SOW and/or WA. All accounting records will be
maintained in accordance with generally accepted accounting principles.


13.12 Severability


If any term in this Agreement is found by competent judicial authority to be
unenforceable in any respect, the validity of the remainder of this Agreement
will be unaffected, provided that such unenforceability does not materially
affect the parties’ rights under this Agreement.
 
Page 14

--------------------------------------------------------------------------------




Solutions Engagement Agreement
— Professional Services to be provided WDMG —


[ex10-18_logo.jpg]
 
13.13 Survival


The provisions set forth in the following Sections and Subsections of this Base
Agreement will survive after termination or expiration of this Agreement and
will remain in effect until fulfilled: "Ongoing Warranties", "Intellectual
Property", "Supplier Liability for Third Party Claims", "Limitation of Liability
between Supplier and Buyer", "Record Keeping and Audit Rights", "Choice of Law
and Forum; Waiver of Jury Trial; Limitation of Action", "Exchange of
Information", and "Prior Communications and Order of Precedence."


13.14 Waiver


An effective waiver under this Agreement must be in writing signed by the party
waiving its right. A waiver by either party of any instance of the other party’s
noncompliance with any obligation or responsibility under this Agreement will
not be deemed a waiver of subsequent instances.
 
Acceptance
 
The foregoing proposal is accepted and agreed to by WDMG and IT/IS on whose
behalf each of the undersigned is duly authorized to execute and deliver this
Acceptance and by signing this; the undersigned signify their intent to enter
into a contract for the completion of the work described above.
 
Page 15

--------------------------------------------------------------------------------




Solutions Engagement Agreement
— Professional Services to be provided WDMG —


[ex10-18_logo.jpg]
 
ACCEPTED FOR WINSONIC DIGITAL MEDIA GROUP, LTD.
 
AUTHORIZING SIGNATURE
     
NAME
Winston D. Johnson
   
TITLE
Chief Executive Officer
   
DATE
August __, 2008
 

 
ACCEPTED FOR IT/IS TELECOM, INC.
 
AUTHORIZING SIGNATURE
     
NAME
Robert A. Hebert
   
TITLE
Chief Executive Officer
   
DATE
August __, 2008
 

 
Page 16

--------------------------------------------------------------------------------




Solutions Engagement Agreement
— Professional Services to be provided WDMG —


[ex10-18_logo.jpg]
 
DEFINITIONS


"Affiliates" means entities that control, are controlled by, or are under common
control with a party to this Agreement.


"Agreement" means this Base Agreement and any relevant Statements of Work
("SOW"), Work Authorizations ("WA"), and other attachments or appendices
specifically referenced in this Agreement.


“Business Partner Agreement” means an agreement executed between Buyer and
Supplier to promote, market, and support certain products and services.


"Customer" means Buyer’s customer.


"Deliverables" means items that Supplier prepares for or provides to Buyer or
Customer as described in a SOW. Deliverables include Equipment, Program
Products, Developed Works, Preexisting Materials and Tools.


"Developed Works" means all work product (including software and its Externals)
developed in the performance of this Agreement as described in a SOW and does
not include Preexisting Materials, Tools, Program Products, or items
specifically excluded in a SOW.


"Equipment" means a machine, its features, elements, cables, or accessories,
including the documentation required to install, support, use, and maintain it.


"Externals" means any pictorial, graphic, audiovisual works, reports or data
generated by execution of code and any programming interfaces, languages or
protocols implemented in the code to enable interaction with other computer
programs or end users. Externals do not include the code that implements them.


"Inventions" means ideas, designs, concepts, techniques, inventions, discoveries
or improvements, whether or not patentable, conceived or reduced to practice by
Supplier or Supplier Personnel in performance of this Agreement.


"Joint Inventions" means Inventions made by Supplier or Supplier Personnel with
Buyer Personnel.


"Participation Agreement" or "PA" means an agreement signed by one or more
Affiliates which incorporates by reference the terms and conditions in this Base
Agreement, any relevant SOW, and other attachments or appendices specifically
referenced in the PA.


"Personnel” means agents, employees or subcontractors engaged or appointed by
Buyer or Supplier.


"Preexisting Materials" means items including their Externals, contained within
a Deliverable, in which the copyrights are owned by a third party or that
Supplier prepared or had prepared outside the scope of this Agreement.
Preexisting Materials exclude Program Products and Tools, but may include
material that is created by the use of Tools.


"Prices" means the agreed upon payment and currency for Deliverables and
Services, including all applicable fees, payments and taxes, as specified in the
relevant SOW and/or WA.
 
Page 17

--------------------------------------------------------------------------------




Solutions Engagement Agreement
— Professional Services to be provided WDMG —


[ex10-18_logo.jpg]
 
"Program Products" means Supplier’s commercially available software and the
documentation required to install, support, use, and maintain it.


"Services" means work that Supplier performs for Buyer as described in a SOW.


"Statement of Work" or "SOW" means any document that:


1. identifies itself as a statement of work;
2. is signed by both parties;
3. incorporates by reference the terms and conditions of this Base Agreement;
and
4. describes the Deliverables and Services, including any requirements,
specifications or schedules.


"Tools" means software that is not commercially available, and its Externals,
required for the development, maintenance or implementation of a software
Deliverable other than a Program Product.


"Work Authorization" or "WA" means Buyer’s authorization in either electronic or
tangible form for Supplier to conduct transactions under this Agreement in
accordance with the applicable SOW (i.e., a purchase order, bill of lading, or
other Buyer designated document). A SOW is a WA only if designated as such in
writing by Buyer.
 
Page 18

--------------------------------------------------------------------------------


 